The opinion of the court was delivered by
~Sf alentine, J.:
This action was brought to restrain the collection of certain taxes, claimed to be illegal and void because levied upon property claimed to be used for educational purposes. The action was tried in the court below on an agreed statement of facts. This statement shows that the property was used more or less mediately or remotely for educational purposes. But none of it was used exclusively, directly, and immediately for such purposes. Under the laws *449of this state all property not expressly exempted is subjected to taxation. (Gen. Stat., 1019, ch. 107, § 1.) And no property is exempt because it is used for educational purposes unless it is exclusively so used. (Const., art. 11, §1.) Property used partially for educational purposes, and partially for some other purpose, is not exempt. Even property used mainly for educational purposes, but not exclusively, is not exempt. In the present case we shall not discuss separately the taxability of each article or piece of property claimed to be exempt, but shall discuss more especially the taxability of the inclosed arable and cultivated land; for if any portion of the plaintiff’s property is exempt from taxation it is certainly that portion. This property was used for at least three purposes: 1st, It was used for the purpose of teaching certain Indians agriculture. 2d, It was used for the purpose of raising food for a large amount of live stock kept on the farm, and food for said Indians, their tutors, etc. 3d, It was used for the purpose of raising produce to sell. The proceeds of the sales, however, were used to feed and clothe the Indians, to feed and clothe “the employees in their training,” and to feed and clothe “the missionaries among them.” We suppose it will be conceded that if the property were used exclusively for the purpose of teaching the Indians agriculture it would be exempt. But even this may not be certain, for agriculture was hardly considered a branch of education when our constitution was framed. Eor the purposes of this case it may also be conceded that if the property were used exclusively for teaching the Indians agriculture, and for raising food for them and the professors, and the necessary stock kept on the farm, it would still be exempt. But when it is used to raise food for stock not necessary to be kept on the farm, and to raise produce to sell, no further concessions in favor of its exemption can be made. Such use goes at least one step" beyond where concessions can be made in favor of its exemption. It is solely the use of the property which determines whether the property is exempt or not; Washburn College v. Shawnee County, 8 Kas., 344. It makes no difference who owns the property, nor *450who uses it. Property used exclusively for educational purposes is exempt, whoever may own it, or whoever ,may use it. Property not used exclusively for educational purposes, (if otherwise taxable,) is not exempt, whoever may own it, or whoever may use it. And this use must be direct and immediate, and not indirect or remote: Cincinnati College v. State, 19 Ohio, 110. If a farm be used for the purpose of raising produce to sell and get money to carry on a school, it will not be exempt. The use for educational purposes is in such a case too remote. The immediate or primary object for cultivating the farm in such a case is, to obtain the produce; the secondary object is to obtain the money that the produce will bring; and'the remote object is to aid and foster the school. The farm itself, in such a case, is not used in teaching anything or in illustrating or explaining anything, as books, charts, apparatus, etc., are. It is not used as a necessary shelter and protection for the students, their books, apparatus, etc., as a school-house always is. And it is not used as a necessary site for a schoolhouse, as school-house grounds always are. In fact, it answers no direct or immediate educational purpose or necessity. It is no part or portion of the school, and is not used as such. It therefore does not come within the constitutional exemption. But the farm of the plaintiffs is used directly as well as remotely for educational purposes. It is used directly for the purpose of teaching and illustrating agriculture, and it is used remotely for the purpose of aiding and fostering them school. The former use is covered by the constitutional provision, but the latter use is not. The constitution does not exempt a farm used to raise produce to sell to other persons to obtain means whereby to purchase articles of food and clothing to feed and clothe the students, professors, and missionaries connected with a school. And therefore, as the latter use, above" mentioned, is not covered by the constitution, the plaintiff’s farm cannot be held to be exempt. For all property, in order to be exempt, must be devoted exclusively to the use covered by the constitution. When the people of this state framed their constitution it was probably thought *451that to tax property used exclusively for educational purposes would virtually be to tax education itself. Every tax paid on such property must come from the students themselves, or from their friends, as the property itself can in no other way bring in any income. But when property is used for some other purpose, as well as for the purpose of education, then this other purpose is supposed to bring in an income adequate to pay the taxes on the property, and then a tax on said property is not a tax on education, but it is a tax on the other purpose. If it were possible to apportion the taxes so as to make the property pay taxes in proportion to its two uses it would probably be well. For instance, if one-half of the use of a certain piece of property were for educational purposes, and the other half for some other purpose, then such property ought to be subject to just half as much tax as property used exclusively for some other purpose. But it is impossible to make any such apportionment. All property may be used to some extent, mediately or immediately, for educational purposes. But the extent to which it is so used cannot well be measured. Its use for educational purposes, as compared with its other- use, may be infinitely greater or infinitely smaller than this other use. The use for educational purposes may be nearly the whole of the use, or it may be only a very small proportion thereof. And whatever it maybe, it cannot be accurately defined, measured, or known. Hence we see the wisdom of the constitutional provision requiring that property shall be used exclusively for educational purposes in order to be exempt. For, if property used only partially for educational purposes should be exempt, it would not be long until an exemption would be claimed for nearly all property, as being used in some slight or remote degree for educational purposes, and all rules of equity and equality in taxation would be obliterated and destroyed. It has often been laid down as an equitable rule of taxation, that all property should be taxed in proportion to its value. And this rule seems to be eminently fair. A certain amount of revenue must be raised every year to defray the current expenses of the government. And it seems *452to be eminently fair that every kind, of property protected by the law should contribute its proportionate share. For if any portion of the property of the state should be exempt from taxation it would necessarily throw an additional burden on the rest of the property. If the rule of taxation contended for by counsel for plaintiffs were adopted, and followed to its legitimate results, it would naturally lead to the most disastrous consequences to this commonwealth. If the employment of Indians on a farm, and teaching them how to cultivate it, would exempt all the cultivated land of such farm from taxation — if it would also exempt all the wild, uncultivated and uninclosed prairie land used for grazing or for cutting hay from taxation- — -if it would exempt all the wood-land from which wood was taken from taxation — if it would exempt all the horses, neat cattle, and other stock kept on said farm, the pleasure carriages, farming implements, etc., then every farmer in the state might obtain an Indian (or indeed he might obtain any other person,) and commence teaching him agirculture, and thereby exempt all his property from the burdens of taxation. And also, by analogy, every blacksmith, or other mechanic, might obtain an apprentice and teach him his trade, and thereby exempt his shop and tools from a like burden. And also, every householder might teach his own children their alphabet, etc., and thereby relieve his homestead from the burdens of taxation, for his homestead would then of course be used partially for purposes of education.
The judgment of the court below must be affirmed.
All the Justices concurring.